FILED
                           NOT FOR PUBLICATION                              MAY 22 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEPHEN YAGMAN,                                  No. 14-55826

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00354-PA-E

 v.
                                                 MEMORANDUM*
UNITED STATES BUREAU OF
PRISONS,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted May 4, 2015**
                                Pasadena, California

Before: PREGERSON, TALLMAN, and NGUYEN, Circuit Judges.

      Stephen Yagman appeals the district court’s entry of summary judgment in

favor of the Bureau of Prisons (“BOP”) in his action under the Freedom of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Information Act, 5 U.S.C. § 552 (“FOIA”), seeking the full name, prison number,

and mailing address of every person in BOP custody.1 We have jurisdiction under

28 U.S.C. § 1291. Reviewing the district court’s findings of fact for clear error, its

conclusions of law regarding the applicability of a FOIA exemption de novo, and

its decisions concerning discovery for abuse of discretion, Lane v. Dep’t of

Interior, 523 F.3d 1128, 1134-35 (9th Cir. 2008), we affirm.

      1. The district court properly concluded that FOIA Exemptions 62 and

7(C)3 apply because disclosure of the requested documents would constitute an

invasion of the inmates’ privacy, and Yagman failed to demonstrate how disclosure

of the information would further the public’s interest in shedding light on

government action. Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir.


      1
        Yagman does not appeal the district court’s decision regarding his FOIA
actions against Defendants-Appellees Department of Justice, Federal Bureau of
Investigation, Office of Information Policy, United States Treasury Department,
and the Internal Revenue Service Commissioner. The government requests that we
dismiss these named Defendants-Appellees from this appeal. We GRANT the
government’s request.
      2
        5 U.S.C. § 552(b)(6) exempts “personnel and medical files and similar files
the disclosure of which would constitute a clearly unwarranted invasion of
personal privacy.”
      3
       5 U.S.C. § 552(b)(7)(C) exempts “records or information compiled for law
enforcement purposes, but only to the extent that the production of such law
enforcement records or information . . . could reasonably be expected to constitute
an unwarranted invasion of personal privacy.”

                                           2
2009) (explaining that “we must balance the privacy interest protected by the

exemptions against the public interest in government openness that would be

served by disclosure”); Prudential Locations LLC v. U.S. Dep’t of Hous. & Urban

Dev., 739 F.3d 424, 431 (9th Cir. 2013) (listing stigma as a recognized non trivial

privacy interest). Yagman’s other arguments are unpersuasive. See Yonemoto v.

Dep’t of Veteran Affairs, 686 F.3d 681, 694 (9th Cir. 2011) (emphasizing that a

FOIA requestor’s “particular reasons for requesting the information are

irrelevant”); Fiduccia v. U.S. Dep’t of Justice, 185 F.3d 1035, 1047-48 (9th Cir.

1999) (affirming summary judgment under Exemption 7(C) even though the

individuals’ names had already been disclosed in earlier publicity).

      The district court also properly concluded that FOIA Exemption 7(F)4

applies. Even if we read Exemption 7(F) narrowly—as Yagman suggests—as only

protecting individuals associated with law enforcement personnel, prison guards

and inmates in witness protection programs fit this category. Because these

exemptions were properly invoked, we need not address Yagman’s arguments

regarding 28 C.F.R. § 513.34(b).

      2. The district court did not abuse its discretion in denying Yagman’s

      4
       5 U.S.C. § 552(b)(7)(F) exempts “records or information compiled for law
enforcement purposes” that “could reasonably be expected to endanger the life or
physical safety of any individual.”

                                          3
request for discovery. Lane, 523 F.3d at 1134. The district court considered the

declarations submitted in the Vaughn index and reasonably concluded that no

factual dispute remained.

      AFFIRMED.




                                         4